DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
In the amendment dated 2/8/2021, the following has occurred: Claims 15 and 20 have been amended; Claims 1, 3-6, 8-14, and 19 have been canceled. 
Claims 15, 18, and 20 are pending and are examined herein.

Allowable Subject Matter
Claims 15, 18, and 20 allowed.
The following is an examiner’s statement of reasons for allowance: Claim 15 has been amended to include prior dependent claims and to further delimit the subject matter, directed towards a method of inspecting electrodes that inspects both the roller and the electrode surface roughnesses, such that there is additionally the requirement for a reinspection when there is a normal result and an abnormal result of inspection, and that if the reinspection is normal, the period for further inspection is shortened from 2-4 weeks to 2-7 days, with specified methods for measuring surface roughness of the rolling roller and the surface roughness of the electrode active material.
	Applicant’s Remarks submitted 2/8/2021 argue that the cited prior references do not teach measuring both the rolling roller roughness and the electrode active material of the electrode, and that although both might have been known in the art independently, it would not have been obvious to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723